FILED
                            NOT FOR PUBLICATION                            APR 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30100

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00103-RMP

  v.
                                                 MEMORANDUM*
CHARLES JOSEPH REEVIS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Charles Joseph Reevis appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

assault with a dangerous weapon in Indian Country, in violation of 18 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 1153(a) and 113(a)(3). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Reevis contends that the district court procedurally erred by failing to

explain adequately the sentence and by failing to respond to his sentencing

arguments. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

district court considered Reevis’s arguments and sufficiently explained the

sentence. United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The

record further belies Reevis’s contention that the district court presumed that the

Guidelines were reasonable.

      Reevis next contends that his sentence is substantively unreasonable in light

of the mitigating factors and because he did not receive custody credit for time

spent in tribal custody. The district court did not abuse its discretion in imposing

Reevis’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including the seriousness

of the offense and the need to protect the public. See Gall, 552 U.S. at 51; see also

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The




                                           2                                     14-30100
weight to be given the various factors in a particular case is for the discretion of the

district court.”).

       AFFIRMED.




                                           3                                     14-30100